Martin, J.,

delivered the opinion of the court.
In this case, the dismissal of the appeal is asked, on the insufficiency of the clerk’s certificate; which does not state that the record contains all the evidence on which the case was tried, except under an and so forth. But there is a statement or note of the evidence, made by the judge, in which the different documents produced in evidence, are stated, and marked by their titles and letters. One of these documents, is a judgment under which the land claimed is alleged to have been sold, which is described in the following words: “Judgment No. 4, T. G. Davidson vs. Wm. and Stephen Allin.” This document, however, its not to be found, in extenso, in any part of the record, except in the judgment appealed from, where it is embodied at full length, without any certificate of its being a true copy from the clerk of the court who rendered it.
We have often held that this court cannot receive, as proper evidence for their consideration, any thing which the judge a quo states, in his judgment, to have been proven.
The record of the judgment under which the land was sold, not being attested by an officer of the court which rendered if, cannot be taken by us as the basis of our judgment.
The act of the legislature, approved 20th March, 1839, section 19, makes it the duty of this court, in a case like this, to refrain from dismissing the appeal, and to grant a reasonable time to have the record perfected.
It is, therefore, ordered, adjudged and decreed, that this cause be continued, to give sufficient time to complete the record.